Citation Nr: 0508197	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-16 100	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for degenerative joint 
disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
April 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied service connection for hearing 
loss and declined to find that new and material evidence had 
been submitted to reopen a claim for service connection for 
myositis, acute lumbar region.  The veteran submitted a 
timely notice of disagreement as to both of these claims in 
July 2002.  The RO issued a statement of the case (SOC) as to 
the veteran's claim for service connection for bilateral 
hearing loss in May 2003.  Thereafter, the veteran perfected 
his appeal with the submission of a May 2003 VA Form 9.

In March 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge at the RO.  A transcript of the 
hearing is associated with the claims file.

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for 
degenerative joint disease of the lumbosacral spine is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification if further 
action is required on the part of the veteran.


FINDING OF FACT

The veteran's hearing loss developed several years following 
his discharge from service, and the medical evidence fails to 
show a nexus between his current hearing loss and service.
CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran has been provided with a copy of the appealed 
June 2002 rating decision and May 2003 SOC that discussed the 
pertinent evidence and the laws and regulations related to 
the claim on appeal.  Moreover, these documents essentially 
notified him of the evidence needed by the veteran to prevail 
on his claim.

In addition, in a May 2003 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  The veteran was told that 
with respect to his claim that he needed to submit medical 
evidence to show that his current bilateral hearing loss was 
related to his military service.

As it pertained to respective responsibilities, the veteran 
was told to submit a signed release form if he wanted VA to 
obtain any additional private medical records in support of 
his claim.  The veteran was further informed that he could 
submit any additional information or evidence to VA, 
preferably within 30 days.

In light of the foregoing, the Board finds that the rating 
decision, SOC, and notice letter dated in May 2003 complied 
with the specific requirements of Quartuccio (identifying 
evidence to substantiate the claims, the relative duties of 
VA and the claimant to obtain evidence, and affording him an 
opportunity to submit all pertinent evidence pertaining to 
his claims that he might have); and Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, regarding the current issue 
on appeal, a substantially complete application was received 
in January 2001.  Thereafter, The RO issued a rating decision 
in June 2002.  In May 2003, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate his claim on appeal, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to submit pertinent evidence pertaining to 
his claim, after initial AOJ adjudication of his claim.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  In this regard, throughout 
this appeal process, VA has made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  
Specifically, VA has associated with the claims folder the 
veteran's service medical records and private and VA 
outpatient treatment and examination reports.  The veteran 
has not identified any additional evidence pertinent to his 
claim, not already of record, and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  Therefore, the Board finds that any error in the 
timing of the veteran's notification of the VCAA constituted 
harmless error.

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).


II.  Factual Background

The veteran's service medical records are silent for any 
complaint of or treatment for hearing loss or any ear 
disorders.

Private treatment records dated from February 1991 to October 
2000 show the veteran sought treatment for his hearing loss.  
He reported in February 1991 that he had trouble hearing for 
ten years.  The veteran was diagnosed with sensorineural 
hearing loss at that time.  On the authorized audiological 
evaluation in September 1996, pure tone thresholds, in 
decibels, appeared to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
70
70
75
110
LEFT
45
75
80
95
105

Speech audiometry revealed speech recognition ability of 65 
percent in the right ear and of 20 in the left ear.

In March 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge.  The veteran attributed his 
hearing loss to being a gunner aboard ship in service.  He 
was exposed to sirens.  He stated that he had his hearing 
problem ever since World War II.  He stated that the gun was 
a very loud noise and released nineteen rounds per minute.  
There was continuous noise or explosion when the gun was 
fired.  He did not believe the military gave him a hearing 
examination upon discharge.  The veteran first sought hearing 
aids 40 years ago.  Two doctors had told him that his hearing 
loss was probably due to being on the gun.  When he got his 
hearing aids, a woman whose name he could not remember asked 
if he had thought about applying for VA benefits for his 
hearing loss.  The veteran's wife testified that the veteran 
could not hear the telephone.  They could not watch 
television in the same room because it was up too high.  His 
hearing loss was really severe and caused some problems 
around the house when the veteran did not hear something 
correctly.  The veteran did not remember having any hearing 
problems when he entered service.


III.  Bilateral Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Certain chronic diseases, including sensorineural hearing 
loss, which become manifest to a compensable degree within 
the year after service, will be rebuttably presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The veteran testified in March 2004 that he first sought 
treatment for his hearing loss forty years before.  He 
indicates that he worked as a gunner on board ship while he 
was in the service and was exposed to loud noise as a result.  
He indicated that the guns released nineteen times per 
minute.

Certainly, the veteran's current private and VA medical show 
he has been diagnosed with sensorineural hearing loss in both 
ears that meets the VA standards under 38 C.F.R. § 3.385.  
Therefore, the Board will address whether the veteran's 
current hearing loss is related to service.  As noted above, 
the veteran's service medical records are silent for any 
complaints of or treatment for any hearing loss or ear 
disorder.  The service medical records are also negative for 
any history of being exposed to acoustic trauma in service.  
Furthermore, the first medical records associated with the 
veteran's claims file showing any treatment for hearing loss 
are dated in 1991, more than forty years after separation 
from service.

Even evaluating the testimony in the light most favorable to 
the veteran, he indicated in 2004 that he sought treatment 
for his hearing loss forty years before.  However, that means 
the veteran first obtained hearing aids in 1964, nearly 
twenty years after separation from service.  In short, there 
is no competent medical evidence of record that relates the 
veteran's current diagnosis of bilateral hearing loss to his 
active military service during World War II.

The Board recognizes that the veteran believes that his 
current bilateral hearing loss is related to his work as a 
gunner aboard ship in the service.  The veteran's sincerity 
is not in question.  However, while the veteran is certainly 
capable of providing evidence of symptomatology, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge, such as the degree of disability produced 
by the symptoms or the condition causing the symptoms.  See 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. at 494 (1992).  See also Harvey v. Brown, 6 Vet. 
App. 390, 393-94 (1994).

As the medical evidence does not show that the veteran's 
current hearing loss is due service, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for bilateral hearing loss; the benefit-of-the 
doubt doctrine is inapplicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

As noted in the introduction, the veteran filed a timely 
notice of disagreement in July 2002 regarding both his issue 
of service connection for bilateral hearing loss and his 
issue of whether new and material evidence had been received 
to reopen a claim for degenerative joint disease of the 
lumbosacral spine.  In May 2003, the RO issued a SOC only as 
to the veteran's claim for service connection for bilateral 
hearing loss.  As yet, no SOC has been issued to the veteran 
addressing his application to reopen his claim for 
degenerative joint disease of the lumbosacral spine.  Since 
the RO has not issued an SOC that addresses this issue, the 
Board finds that a remand for this action is necessary.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon 
v. West, 12 Vet. App. 238 (1999).

In light of the foregoing, the case is REMANDED to the RO for 
the following:

The RO should issue the veteran and his 
representative a statement of the case on the 
issue of whether new and material evidence has 
been received to reopen a claim for service 
connection for degenerative joint disease of the 
lumbosacral spine.  The veteran should be given 
the opportunity to thereafter perfect an appeal 
on this issue by filing a timely substantive 
appeal.  The claim to reopen entitlement to 
service connection for degenerative joint disease 
of the lumbosacral spine will thereafter be 
subject to appellate review only if the appeal 
has been properly perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


